Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 06/30/2020. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in claims 1, 11 and 20, “the difficulty range of the mastery level” lacks antecedent basis in view of earlier recitation of "each mastery level having a corresponding item difficulty level" making it unclear which of the "each mastery level having a corresponding item difficulty level" is being referred to.
Additionally in claims 1, 11 and 20, it is not clear which “mastery level” of the previously recited "each mastery level" the recitation of "the mastery level" is referring to.  
Furthermore in claims 1, 11 and 20, it is not clear which “group of respondents” of the previously recited "groups of respondents"  and “each group of respondents” the recitation of "the group of respondents" is referring to.
In view of the above rejections under 35 U.S.C. 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
A method comprising:
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[L1]  identifying, by a computer system including one or more processors, a target performance score for a plurality of respondents with respect to a plurality of first assessment items
The computer system including one or more processors is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Identifying a target performance score is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L2]  determining, by the computer system, for each respondent of the plurality of respondents, a respective ability level and a target ability level corresponding to the target performance score using first assessment data indicative of performances of the plurality of respondents with respect to the plurality of first assessment items
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Determining for each respondent of the plurality of respondents, a respective ability level and a target ability level is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L3]  clustering, by the computer system, the plurality of respondents into a sequence of groups of respondents based on ability levels of the plurality of respondents
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Clustering the plurality of respondents into a sequence of groups of respondents based on ability levels of the plurality of respondents is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L4]  determining, by the computer system, a sequence of mastery levels, each mastery level having a corresponding item difficulty range, using the respective ability levels and the target ability level of the plurality of respondents
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Determining a sequence of mastery levels is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  assigning, by the computer system, to each mastery level of the sequence of mastery levels, a corresponding set of second assessment items using the difficulty range of the mastery level
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Assigning to each mastery level of the sequence of mastery levels, a corresponding set of second assessment items using the difficulty range of the mastery level is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L6]  mapping, by the computer system, each group of respondents to a corresponding first mastery level, the corresponding first mastery level and subsequent mastery levels in the sequence of mastery levels representing a learning path of the group of respondents
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Mapping each group of respondents to a corresponding first mastery level, the corresponding first mastery level and subsequent mastery levels in the sequence of mastery levels is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  and providing, by the computer system, access to information indicative of a learning path of a group of respondents among the groups of respondents
The computer system is an additional element – generic computer components. See 2019 Memorandum, 84 Fed. Reg. at 52 n. 14.
Providing access to information is insignificant extra-solution activity (i.e., data presentation).See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the computer system including one or more processors and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the computer system including one or more processors which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: for example ¶ 5: a system can include one or more processors and a memory storing computer code instructions…; ¶ 5: a non-transitory computer-readable medium can include computer code instructions stored thereon. The computer code instructions, …executed by one or more processor…;  ¶ 37:…the computing and network environment includes one or more clients 102a-102n (also generally referred to as local machine(s) 102, client(s) 102, client node(s) 102, client machine(s) 102, client computer(s) 102, client device(s) 102, endpoint(s) 102, or endpoint node(s) 102) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, node 106, or remote machine(s) 106) via one or more networks 104; ¶ 38:…; ¶ 53:… Main memory unit 122 may include one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor 121…; ¶ 55:…wide variety of I/O devices 130a-130n may be present in the computing device 100. Input devices may include keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi-array microphones, drawing tablets, cameras…Output devices may include video displays, graphical displays, speakers…; ¶ 59:… any of the I/O devices 130a-130n and/or the I/O controller 123 may include any type and/or form of suitable hardware, software, or combination of hardware and software to support, enable or provide for the connection and use of multiple display devices 124a-124n by the computing device 100…; ¶ 60:…computing device 100 may comprise a storage device 128 (e.g. one or more hard disk drives or redundant arrays of independent disks) for storing an operating system or other related software, and for storing application software programs such as any program related to the LARA software 120. Examples of storage device 128 include, e.g., hard disk drive (HDD); optical drive including CD drive, DVD drive, or BLU-RAY drive; solid-state drive (SSD); USB flash drive; or any other device suitable for storing data; ¶ 64:…The computer system 100 can be any workstation, telephone, desktop computer, laptop or notebook computer, netbook, ULTRABOOK, tablet, server, handheld computer, mobile telephone, smartphone or other portable telecommunications device, media playing device, a gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication…; ¶¶ 69, 184, 209, 306, 348: providing access to data indicative of the learning path…the computer system can provide a visual representation (e.g., text, table, diagram, etc.)….The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned computer system including one or more processors is generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the computer system including one or more processors in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. 
	The published Specification merely refers to the computer system including one or more processors at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the computer system including one or more processors is generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 1/Revised 2019 Guidance Table above, the [L7] “providing access to information” step is insignificant extra-solution activity (i.e., data presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). More specifically, the step of “providing…access to information, which, as per the published Specification (¶ 306: provide a visual representation (e.g., text, table, diagram, etc.) of the learning path of the respondent) amounts to displaying information (data presentation), which is conventional as it is claimed in a merely generic manner. See Electric Power Grp., 830 F.3d at 1355. Hence, as per Berkheimer, the claim computer functions L7 (providing, by the computer system, access to information) is well-understood, routine, and conventional function as it is claimed in a merely generic manner. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The citations to the Specification presented above (e.g. ¶ 64:…The computer system 100 can be any workstation, telephone, desktop computer, laptop or notebook computer, netbook, ULTRABOOK, tablet, server, handheld computer, mobile telephone, smartphone or other portable telecommunications device, media playing device, a gaming system, mobile computing device, or any other type and/or form of computing, telecommunications or media device that is capable of communication) supports a finding that the computer system including one or more processors were well-understood, routine, and conventional.
	Each of the claim steps do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [1] identifying, [2] determining, [3] presenting, [4] clustering, [5] assigning, [6] mapping and [7] providing access to information is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
In regard to independent Claim 11:
 Independent claim 11 is a system comprising: one or more processors; and a memory storing computer code instructions, which when executed by the one or more processors, cause the one or more processors to perform steps comparable to those of representative claim 1. Accordingly, independent claim 11 is rejected similarly to independent claim 1.
In regard to independent Claim 20:
	Independent claim 20 is a non-transitory computer-readable medium including computer code instructions stored thereon, the computer code instructions when executed by one or more processors cause the one or more processors to perform steps comparable to those of representative claim 1. Accordingly, independent claim 20 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-19 include all the limitations of respective  independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for respective independent claims 1 and 11 Dependent claims 2-10 and 12-19 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of dependent claims 1-10 and 12-19 integrates the judicial exception into a practical application. While dependent claims 2-10 and 12-19 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2-10 and 12-19  are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 20110117534 A1) (Berger).
Re claims 1, 11 and 20:
	[Claim 1] Berger teaches or at least suggests a method comprising: identifying, by a computer system including one or more processors, a target performance score for a plurality of respondents with respect to a plurality of first assessment items (at least ¶ 27: assessing candidates' skill level or knowledge level (110) for at least one skill or topic of knowledge to determine whether each candidate's skill level or knowledge level is at, above, or below, an anticipated level or a desired level); determining, by the computer system, for each respondent of the plurality of respondents, a respective ability level and a target ability level corresponding to the target performance score using first assessment data indicative of performances of the plurality of respondents with respect to the plurality of first assessment items; clustering, by the computer system, the plurality of respondents into a sequence of groups of respondents based on ability levels of the plurality of respondents (at least ¶ 5: receive, via the one or more communication devices, first assessments of a skill level of candidates for at least one skill, group a subset of the candidates into an instructional group based, at least in part, on the first assessments…; Figures 1, 4 and associated text; ¶ 28: Based on the assessments of the candidates, one or more groups can be formed from among the candidates (120)…); determining, by the computer system, a sequence of mastery levels, using the respective ability levels and the target ability level of the plurality of respondents; assigning, by the computer system, to each mastery level of the sequence of mastery levels, a corresponding set of second assessment items; mapping, by the computer system, each group of respondents to a corresponding first mastery level, the corresponding first mastery level and subsequent mastery levels in the sequence of mastery levels representing a learning path of the group of respondents; and providing, by the computer system, access to information indicative of a learning path of a group of respondents among the groups of respondents (at least ¶ 6: members of the instructional group have similar skill levels with respect to the at least one skill. The similar skill levels of the members of the instructional group may include a deficiency in the at least one skill; ¶¶ 27-31:…determine whether each candidate's skill level or knowledge level is at, above, or below, an anticipated level or a desired level…the groups are formed by identifying two or more candidates whose assessments indicate a similar or identical skill level for a particular skill or topic of knowledge…; ¶¶ 38-39: if a first student's skill level in a particular skill is deficient, that student can be grouped with other students who have a deficiency in the particular skill, but not with students that have a deficiency in the particular skill as well as deficiencies in other, more fundamental skills or knowledge…; ¶¶ 42-45: the curriculum creation engine 240 can select activities from among a broader or narrower range of difficulty levels to control the pace of the curriculum; figures 1, 4 and 12 and associated text).
Berger appears to be silent on each mastery level having a corresponding item difficulty range. However, this feature is old and well-known in the art, as evidenced by the fact that educational environments have long provided a grading scale. For example, High Schools and Colleges generally use a grading scale with a plurality of letter grades to indicate mastery levels, each letter grade having a difficulty range expressed as a score range. In particular, the letter grade A corresponds to scores of 90-100, the letter grade B corresponds to scores of 80-89, the letter C corresponds to scores of 70-79, the letter D corresponds to scores of 60-69 and the letter F corresponds to scores below 59 to 59. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified to Berger to allow determining a sequence of mastery levels, each mastery level having a corresponding item difficulty range as claimed so as to predictably yield enhanced education monitoring that would clearly, accurately, consistently, and fairly communicate learning progress and achievement to students, families, postsecondary institutions, and prospective employers.
	[Claim 11]  The claim is a system comprising: one or more processors; and a memory storing computer code instructions, which when executed by the one or more processors, cause the one or more processors to perform steps similar to those of claim 1. Accordingly, independent claim 11 is rejected similarly to claim 1.
	[Claim 20]  The claim is a non-transitory computer-readable medium including computer code instructions stored thereon, the computer code instructions when executed by one or more processors cause the one or more processors to perform steps similar to those of claim 1. Accordingly, independent claim 20 is rejected similarly to claim 1.
Re claims 2 and 12:
	[Claims 2 and 12]  Berger teaches or at least suggests identifying, by the computer system, a plurality of second assessment items using (i) the respective ability levels and the target ability level of the plurality of respondents and (ii) item difficulty levels of the plurality of second assessment items; determining the sequence of mastery levels by clustering the plurality of second assessment items into a sequence of groups of second assessment items based on the item difficulty levels of the plurality of second assessment items, each group of second assessment items indicative of a corresponding mastery level of the sequence of mastery levels, 112mapping each group of respondents to the corresponding first mastery level includes mapping each group of respondents to a corresponding first group of second assessment items indicative of the corresponding first mastery level of the group of respondents (at least figures 1, 4 and 12 and associated text; ¶¶ 27-28, 29, 33, 39, 42-45, 49:…determine whether each candidate's skill level or knowledge level is at, above, or below, an anticipated level or a desired level…students may be deemed either deficient or not deficient in a skill or topic of knowledge, and the students may be grouped according to the deficiencies... graphical user interface 800 can also include information regarding the group, including current skill and/or knowledge level information for each student in the group, and information regarding the basis for the current skill level information, including information regarding which assessments have been completed for each student, and date information regarding the most recent assessment information received for each student. The interface 800 can also include past skill and/or knowledge level information for comparison or progress monitoring…customized curriculum 213 can include an ordered sequence of activities for delivery to the intervention group members based on a match between a deficient or advanced skill or topic of knowledge of the intervention group members and based on the relative difficulty level of the activity…). It is worth noting that the fact that Berger teaches of grouping a subset of the candidates into an instructional group based, at least in part, on assessments of a skill level of candidates for at least one skill (at least ¶ 5) implies or at least strongly suggests that the assessments are similarly grouped to match the skill level to be assessed.
Re claims 3 and 13:
[Claims 3 and 13]  Berger teaches or at least suggests clustering the plurality of respondents and clustering the plurality of second assessment items (at least figures 1, 4 and 12 and associated text; ¶¶ 42-45). It is worth noting that the fact that Berger teaches of grouping a subset of the candidates into an instructional group based, at least in part, on assessments of a skill level of candidates for at least one skill (at least ¶ 5) implies or at least strongly suggests that the assessments are similarly grouped to match the skill level to be assessed. Berger appears to be silent on using a probability matrix. The Examiner takes OFFICIAL NOTICE that the concept and advantages of probability sampling which uses random sampling techniques to create a sample were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Berger by using a probability matrix so as to predictably allow cluster sampling that minimizes the risk of systematic bias.
Re claims 4 and 14:
	[Claims 4 and 14]  Berger teaches or at least suggests clustering the plurality of respondents and clustering the plurality of second assessment items according to one or more criteria (at least ¶¶ 28, 31). It is worth noting that the fact that Berger teaches of grouping a subset of the candidates into an instructional group based, at least in part, on assessments of a skill level of candidates for at least one skill (at least ¶ 5) implies or at least strongly suggests that the assessments are similarly grouped to match the skill level to be assessed.
Re claims 7 and 17:
	[Claims 7 an 17]  Berger appears to be silent on appending the target performance profile as claimed. The Examiner takes OFFICIAL NOTICE that the concept and advantages of appending data were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Berger by appending the target performance profile as claimed so as to predictably yield enhanced education monitoring.
Re claims 9-10 and 19:
	[Claims 9-10 and 19]  Berger teaches or at least suggests wherein the plurality of first assessment items is associated with a first assessment instrument and the corresponding sets of second assessment items are associated with one or more other assessment instruments different from the first assessment instrument (at least ¶ 3: assessed through tests or other assessment tools). Using different assessment instruments as claimed would have been an obvious matter of choice. It is also important to note that educational environments, for example, High Schools and Colleges, generally evaluate student performance through multiple assessment tools (tests, homework, etc.).
Berger appears to be silent on transforming the corresponding item difficulty range for the mastery level to a second range of normalized item difficulty levels; and determining, among assessment items associated with the one or more other assessment instruments, one or more assessment items with respective normalized item difficulty levels within the second range of normalized item difficulty levels. The Examiner takes OFFICIAL NOTICE that the concept and advantages of normalization, commonly used in statistics and applications of statistics, were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Berger by transforming the corresponding item difficulty range for the mastery level to a second range of normalized item difficulty levels as claimed, so as to predictably yield enhanced education monitoring that allows adjusting item difficulty levels measured on different scales to a notionally common scale and in turn, aligning distributions of the item difficulty levels to a normal distribution.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, as applied to claims 1 and 11, in view of Sheehan (US 6144838 A).
Re claims 5 and 15:
	[Claims 5 and 15]  Berger appears to be silent on minimizing an ability level variation and minimizing an item difficulty level variation as claimed. However, the concept and advantages of minimizing item variations were old and well-known to one of ordinary skill in the art before the effective filing date of the invention as evidenced by Sheehan (at least col 17, lines 44-48). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the “optimal” cut point feature of Sheehan within the teachings of Berger to allow minimizing an ability level variation within each group of respondents; minimizing an item difficulty level variation within each group of second assessment items; and minimizing, for each group of respondents and the corresponding first group of second assessment items as claimed so as to predictably provide optimal classification of items.
Re claims 6 and 16:
	[Claims 6 and 16]  Berger as modified by Sheehan appears to be silent on using a dynamic programming formulation. The Examiner takes OFFICIAL NOTICE that the concept and advantages of dynamic programming formulation were old and well-known to one of ordinary skill in the art before the effective filing date of the invention. In particular, dynamic programming is one a variety of known optimization techniques such as integer programming, mixed integer linear programming, stochastic optimization, convex programming to formulate and optimize an objective function. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have modified the teachings of Berger by using a dynamic programming formulation so as to predictably yield enhanced education monitoring.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, as applied to claims 1 and 11, in view of Hattie (US 20040219504 A1).
Re claims 8 and 18:
	[Claims 8 an 18]  Berger teaches or at least suggests wherein the target performance score includes a target total score for the respondent with respect to the plurality of first assessment items (at least ¶ 88). Berger appears to be silent on using item characteristic functions as claimed. However, the concept and advantages of item characteristic functions were old and well-known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Hattie (at least ¶ 90: P(θ) is the Item Characteristic Function and defines the probability that a student will give a correct response to a question item as a function of the students ability in logits (θ)). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the Item Characteristic Function of Hattie within the teachings of Berger wherein the target performance score includes a target total score for the respondent with respect to the plurality of first assessment items as claimed so as to predictably yield enhanced education monitoring that allows derivation of a function that will define the information that can be derived from a particular item and ultimately a particular test made up of one or more items (Hattie: ¶ 93).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715